Citation Nr: 1226028	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-15 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to an initial compensable rating for the service-connected seborrheic dermatitis. 

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected lumbosacral spondylosis with right L5-S1 radiculopathy. 

4.  Entitlement to an initial rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to June 1978 and January 2003 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In pertinent part of the September 2008 rating decision, the RO denied entitlement to service connection for sleep apnea and granted the Veteran service connection for seborrheic dermatitis, lumbosacral spondylosis, and PTSD with initial ratings. 

The Board notes that since the April 2009 Statement of the Case (SOC) additional medical evidence has been received without a waiver of review by the Agency of Original Jurisdiction (AOJ) and no additional Supplemental Statement of the Case (SSOC) has been issued; however, the Board finds that this additional evidence does not pertain to the issue of entitlement to service connection for sleep apnea.  Therefore, the Board may adjudicate that issue without prejudice to the Veteran. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issues of entitlement to initial higher ratings for the service-connected seborrheic dermatitis, lumbosacral spondylosis, and PTSD are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.  

2.  The preponderance of the evidence is against a current diagnosis of sleep apnea. 


CONCLUSION OF LAW

The criteria for establishing service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim he was provided notice of the VCAA in July 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The July 2008 letter informed the Veteran of the downstream disability rating and effective dates elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes, service personnel records, VA outpatient treatment reports, VA examinations, and statements from the Veteran and his representative.  Thus, the Board finds that the duty to assist has been fulfilled and the Veteran is not prejudiced from proceeding with a decision on his claim.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on the issue herein decided that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he is entitled to service connection for sleep apnea due to his military service.  However, at the July 2008 VA examination it was determined that no diagnosis of sleep apnea has been established; moreover, there are no diagnoses in the Veteran's VA treatment records.  

In some circumstances, lay evidence can establish a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In a November 2008 statement, the Veteran maintained that he was entitled to service connection for sleep apnea.  However, based on the Veteran's statements throughout the pendency of the appeal there are no positive studies confirming a medical diagnosis of sleep apnea.  As such, none of the criteria set forth in Jandreau have been met, and therefore the lay evidence of record does not establish current disability here.  Without competent evidence of a current diagnosis of sleep apnea, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).   

In sum, service connection for sleep apnea is denied because there is no evidence of a diagnosis of sleep apnea or any positive studies to base a diagnosis upon.  As a consequence, the preponderance of the evidence is against a current diagnosis of sleep apnea, and thus the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for sleep apnea is denied. 


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issues of higher initial ratings for the service-connected seborrheic dermatitis, lumbosacral spondylosis, and PTSD. 

In July 2009 the Veteran was afforded new VA examinations for his service-connected disabilities and additional VA treatment records were associated with the Veteran's claims file and have not been reviewed by the RO; the last Statement of Case (SOC) was in April 2009.  Moreover, there is no evidence of either a waiver of review by the Agency of Original Jurisdiction (AOJ) nor is there evidence of the issuance of a Supplemental Statement of the Case (SSOC) reviewing these VA treatment records.  The agency of original jurisdiction is required to furnish a SSOC when additional relevant evidence is received after the most recent supplemental statement of the case has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board.  See 38 C.F.R. § 19.31(b).  The requirements of this regulation have not been met.  When the Board's review of the record reveals that there is pertinent evidence that was added to the file prior to transfer to the Board which was not initially considered by the RO, generally the evidence must be referred to the RO for review.  This principle is based on the fact that a claimant has the right to one appellate review by the Secretary if the claimant disagrees with the initial determination on the claim.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346 (Fed.Cir.2003) (finding that the Board is "primarily an appellate tribunal" and that consideration of additional evidence in the first instance denied appellants "one review on appeal to the Secretary" in violation of 38 U.S.C. § 7104(a)).  This is particularly true where the evidence was received by the RO prior to transfer of the case to the Board.  In compliance with the foregoing, the issues of higher initial ratings for the service-connected seborrheic dermatitis, lumbosacral spondylosis, and PTSD must be remanded to the RO in order for the issuance of a SSOC. 

The Board also finds that since the Veteran's service-connected claims must be sent back to the RO for an SSOC the Veteran should also be afforded new VA examinations to determine the nature and current severity of his service-connected seborrheic dermatitis, lumbosacral spondylosis, and PTSD.

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran and his representative and request that they provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any additional pertinent treatment records not currently of record.  Based on their response, the RO/AMC should assist them in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  The RO/AMC should obtain all pertinent treatment records. 

If any records sought are not obtained, the RO/AMC should notify the Veteran (and his representative) of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the current nature and severity of his seborrheic dermatitis.   The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should determine the current nature and severity of the Veteran's seborrheic dermatitis.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.

3.  The Veteran should be scheduled for a VA examination to ascertain the current nature and severity of his lumbosacral spondylosis with right L5-S1 radiculopathy.   The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should address each of the following:

A) The VA examiner should discuss the current nature and severity of the Veteran's lumbosacral spondylosis with right L5-S1 radiculopathy.  

B) The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  

1) In particular, the examiner should identify the range of motion of the lumbar spine in degrees and state whether there is any form of ankylosis.  
  
2) The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify any neurological manifestations of the disability.  

3) The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.

4.  The RO/AMC should schedule the Veteran for a new VA examination  in order to determine the current nature and severity of his service-connected PTSD.  The claims file must be made available to the examiner, including a copy of this Remand, and the examiner should include in the examination report a discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  
   
The VA examiner should determine the current nature and severity of the Veteran's PTSD.  The VA examiner should report all of the clinical signs and symptoms of the Veteran's PTSD, and should provide a full description of the effects of the PTSD symptoms on the Veteran's occupational and social functioning and on his daily life.  The examiner should identify all present manifestations of the PTSD and should specifically address the following questions:

1) Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal)?

2) Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD symptoms result in occupational and social impairment with reduced reliability and productivity?

3) Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD symptoms result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood?

4) Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD symptoms result in total occupational and social impairment?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.

5.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


